UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest even reported): September 6, 2007 PANGEA PETROLEUM CORPORATION (Exact Name of Registrant As Specified in Its Charter) COLORADO 0-30503 76-0635938 (State Or Other Jurisdiction (Commission File Number) (IRS Employer Of Incorporation Or Organization) Identification No.) 9801 Westheimer, Suite 302 (Address of Principal Executive Offices, Including Zip Code) (713) 706-6350 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement On September 6, 2007, Pangea Petroleum Corp. and Rock Energy Partners mutually terminated the Letter of Intent dated May 7, 2007.Rock Energy has been unable to complete their audit and a definitive agreement will not be reached before the November 1, 2007 expiration of the Letter of Intent. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pangea Petroleum Corp. Date: September 12, 2007 /s/Charles B. Pollock Charles B. Pollock, Chief Executive Officer and Chairman of the Board
